MEMORANDUM2
Because the parties are familiar with the facts, we do not recite them here. We affirm the district court for the following reasons:
Arenas-Toscuento’s pre-decision speculations to the contrary notwithstanding, United States v. Graeidas-Ulibarry, 231 F.3d 1188 (9th Cir.2000) (en banc) made no change in the mental element required for a “found in” conviction under 8 U.S.C. § 1326. The “found in” offense continues to require only general intent rather than specific intent, United States v. Ortiz-Vil-legas, 49 F.3d 1435, 1437 (9th Cir.1995), *735and this requirement is satisfied if the defendant is found in the United States after a voluntary entry or stayed in the United States voluntarily after an involuntary entry. United States v. Quintana-Torres, 224 F.3d 1157, 1159 (9th Cir.2000).
Arenas-Toscuento’s return to the United States to see his sick mother was the result of a voluntary act, so the elements of the “found in” offense were established.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.